I concur with the majority in the finding of gross misconduct on the part of respondent, but would change the disciplinary action to that of disbarment. *Page 427 
MEMORANDUM OF ACTION BY COURTS IN RE DISCIPLINARY PROCEEDINGS AGAINST ATTORNEYS.
                                                 Suspension   Suspension Disbarment       One Year     Less Than Or Over      One Year
 1. In re Isserman, 1952 N.J. X 2. In re Ades, 1934 U.S.D.C., Md.                                                       Reprimand. 3. Bar Ass'n v. Philbrook, 1934 Cal. X 4. In re Bevans, 1929 N.Y. 1 year. 5. In re Breen, 1908 Nev. X 6. Bar Ass'n v. Metzen, 1919 Ill. X 7. In re Chopak, 1946 U.S.D.C., N.Y.                               3 years. 8. Cobb v. U.S., 9th Cir., 1909                                         18 months. 9. Duke v. Comm. on Griev., 1936 D.C.                        X 10. In re Dunn, 1909 Neb.       (Indefinite suspension.) 11. In re Egan, 1909 S.D.       (Readmission denied.) 12. In re Graves, 1923 Cal.     (Suspension; period not mentioned in case.) 13. In re Hanna, 1924 N.M.      (Suspended by District Court: reprimanded.) 14. In re Hilton, 1916 Utah X 15. In re Humphrey, 1917 Cal. 2 years. 16. Johnson v. State, 1907 Ala. X 17. Ky. State Bar v. Lewis, 1955                                                      Six months. 18. In re Knight, 1942 N.Y. X 19. Lewis Co. Bar Ass'n v. Willis 1917                                  1 year. 20. In re Mains, 1899 Mich. X 21. In re Meldrum, 1952 lowa.                    1 year. 22. In re Mitgang, 1944 Ill.     (Censured.) 23. In re Parlarine, 1945 Minn.                        (Dismissed.) 24. Colo. Bar Ass'n v. Ginsburg, 1930                               1 year. 25. In re Richeson, 1946 Ariz. X 26. In re Robinson, 1907 Wn.                                Six months. 27. In re Rogers, 1923 N.M.                                   Six months. 28. In re Snow, 1904 Utah                                     Two months. 29. Snyder's Case, 1930 Pa. 1 year. 30. State v. Brekenridge, 1927 Okla.                                                One month. 31. In re Kirby, 1915 S.D.       (Dismissed.) 32. State v. Root, 1896 N.D.     (Dismissed because of irregularities.) 33. State Bar Comm. v. Sullivan                         X 34. State Bd. of Law v. Hart, 1908                                                      Six months. 35. State Bd. of Law v. Spriggs, 1945                                             Six months. 36. Neb. Bar Ass'n v. Price, 1944                         (Dismissed; lack of particulars.) 37. Ex Parte Steineman, 1880 Pa.                          (Reversed lower court.) 38. In re Troy, 1920 R.I. 2 years. 39. U.S. v. Green, 1898 C.C.D. Colo.                            X 40. U.S. v. Markewich, 1919 S.D.                         (Censured.) 41. Wilhelm's Case, 1921 Pa. X 42. In re Wright, 1951 Nev.                                   Six months. 43. In re Barenaba, 5 Haw. 279
(1885)                                                Three months. 44. In re Paakiki, 8 Haw. 518
(1892)                                       2 years. 45. In re Thompson, 15 Haw. 155
(1903)                                   1 year. 46. In re Bevins, 26 Haw. 570
(1922)                                                    Three months. 47. In re French, 28 Haw. 47
(1924)                           X 48. In re Lyman, 30 Haw. 405
(1928)                           X *Page 428